Citation Nr: 1028557	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-23 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether a prior rating decision denying service connection for 
posttraumatic stress disorder should be revised or reversed on 
the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Pittsburg, 
Pennsylvania.  

The Veteran testified before the undersigned Veterans Law Judge 
in a hearing at the RO in March 2010.  A transcript of the 
hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of service 
connection for a psychiatric disorder in a February 1969 rating 
decision; he was notified of this decision and his appellate 
rights in writing, but he did not file a timely appeal.  

2.  The February 1969 RO rating decision denying service 
connection for passive-aggressive personality disorder was 
reasonably supported by the evidence then of record and was 
consistent with the existing legal authority, and it did not 
contain undebatable error that would have manifestly changed the 
outcome.


CONCLUSIONS OF LAW

1. The February 1969 RO rating decision is final.  38 U.S.C.A. § 
7105 (West 2002). 
 
2. The February 1969 RO rating decision denying service 
connection for passive-aggressive personality disorder was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  In this case, VCAA notice 
is not required because the issue presented involves a motion for 
review of a prior final VA decision on the basis of CUE.  See 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  

II.  Analysis

The Veteran was awarded service connection for PTSD in March 
1992.  He is now contending that earlier RO rating decisions 
contain CUE in not granting service connection.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  A claim 
of CUE is a form of collateral attack on an otherwise final 
rating decision by a VA regional office.  See Disabled Am. 
Veterans v. Gober, 234 F.3d 682, 696-98 (Fed.Cir.2000).  For CUE 
to exist: (1) either the correct facts, as they were known at 
that time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the outcome would have been manifestly different if 
the error had not been made; and (3) the error was based on the 
record and law that existed at the time of the prior adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  
In other words, the error must be of a type that is outcome-
determinative, and subsequently developed evidence may not be 
considered in determining whether an error existed in the prior 
decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); 
Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999). 
 
The Court of Appeals for Veterans Claims (Court) has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct and 
relevant facts; it is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE 
consists of "errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. at 313.  "It must always be remembered that 
[clear and unmistakable error] is a very specific and rare kind 
of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Hence, a 
disagreement with how VA evaluated the facts is inadequate to 
raise the claim of clear and unmistakable error.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).  Moreover, a failure on the 
part of the RO to fulfill its statutory duty to assist a veteran 
with the development of facts pertinent to a claim does not 
constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 
(1994).  

By way of history in the present case, the Board points out that 
the Veteran's original, October 1968 claim of service connection 
for "passive aggressive nervous condition" was denied by the RO 
in a February 1969 rating decision.  The RO denied the claim on 
the basis that passive-aggressive personality disorder is a 
constitutional or developmental abnormality, which is not a 
disability under VA law.  Thereafter, the Veteran submitted 
several petitions to reopen the claim, which were each denied by 
the RO in October 1978, February 1985, November 1985, and 
December 1989.  

As the Veteran did not timely appeal the February 1969 rating 
decision (or the subsequent denials in February 1969, October 
1978, February 1985, November 1985, and December 1989) it became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In March 1991, the Veteran submitted another petition to reopen 
his claim.  In a March 1992 rating decision, the RO awarded 
service connection for PTSD and assigned a 50 percent evaluation 
effective March 6, 1991, the date of his claim.  The Veteran 
subsequently submitted a timely notice of disagreement in which 
he expressed his disagreement with the effective date assigned in 
the March 1992 rating decision.  He felt that the award of 
service connection should be effective from his service discharge 
date.  The RO issued a statement of the case (SOC) addressing the 
issue, and after receiving a timely substantive appeal (VA Form 
9), the RO issued several supplemental statements of the case 
(SSOCs).  Also during this time, the RO issued a rating decision 
in January 1995 increasing the evaluation of the service-
connected PTSD from 50 percent to 100 percent effective March 6, 
1991, the date of the Veteran's petition to reopen his claim.  
Thereafter, in September 1996, the Board issued a decision 
denying an effective date earlier than March 6, 1991, for the 
grant of service connection for PTSD.  

The Veteran now alleges that the prior decisions contain CUE in 
not granting service connection.  The Board finds that he has 
advanced arguments with the requisite specificity alleging clear 
and unmistakable error with the February 1969 rating decision.  
See Simmons v. Principi, 17 Vet. App. 104 (2003).  Generally, a 
veteran must identify the final VA decision that he alleges 
contains CUE.  See Mindenhall v. Brown, 7 Vet. App. 271, 
275 (1994).  The Veteran here has not specifically identified the 
VA decision that he alleges contains CUE.  Nonetheless, his 
service representative wrote in support of his claim in July 2007 
that the original claim was denied because the Veteran's PTSD was 
misdiagnosed as passive-aggressive personality disorder.  In 
other words, the Veteran is, essentially, contending that the 
February 1969 rating decision contains CUE.  (He has not, by 
contrast, alleged that the September 1996 Board decision contains 
CUE in denying his claim for an earlier effective date for the 
award of service connection.)  The Board will accordingly 
adjudicate the merits of the claim.  

In alleging CUE, the Veteran's sole allegation is that his 
physicians misdiagnosed his PTSD (until the early 1990s), and 
that this misdiagnosis constitutes CUE.  In fact, the claims file 
now includes overwhelming evidence establishing that the Veteran 
has PTSD due to his combat service in Vietnam.  Moreover, the 
Veteran's treating VA clinical psychologist in July 2007 wrote a 
thorough and well-reasoned opinion explaining that the Veteran's 
psychiatric symptoms at service separation were actually a 
manifestation of PTSD.  In other words, according to the VA 
psychologist, the Veteran was "misdiagnosed" with passive-
aggressive personality disorder.  

The Board finds, however, that this evidence does not provide a 
basis for finding CUE in the February 1969 rating decision.  

First, the record does not show, and the Veteran does not 
contend, that the RO in February 1969 failed to consider all the 
facts of record or that the correct facts, as they were known at 
that time, were not before the RO.  To the contrary, the medical 
evidence at the time of the February 1969 rating decision, as the 
Veteran's representative pointed out in July 2007, shows a 
diagnosis of passive-aggressive personality disorder.  There is 
no indication of PTSD.  In fact, the Veteran was not diagnosed 
with PTSD until 1991.  Although a VA psychologist in July 2007 
opined that the Veteran's PTSD was misdiagnosed prior to 1991, 
the psychologist's opinion was not of record at the time of the 
February 1969 determination.  In fact, this evidence did not 
exist until well after the February 1969 rating decision became 
final.  The Board reiterates that a finding of CUE must be based 
on the record and law that existed at the time of the February 
1969 adjudication.  See Damrel, 6 Vet. App. at 245.  Therefore, 
the recently developed evidence does not provide a basis for 
finding CUE.  See Russell, 3 Vet. App. at 313.

The Board also points out the Veteran is not actually challenging 
the RO's February 1969 determination.  To the contrary, he is 
challenging the diagnosis made by his treating physicians.  
Although the record now shows that his PTSD was previously 
misdiagnosed, the error was made by the Veteran's physicians 
rather than the RO.  The RO reasonably relied on the diagnoses of 
passive-aggressive personality disorder in denying service 
connection in February 1969.  Accordingly, any misdiagnosis by 
the Veteran's physicians at that time is not the kind of error 
that can be considered CUE in the February 1969 rating decision.  
Henry v. Derwinski, 2 Vet. App. 88, 90 (1992).

To the extent the Veteran also contends that the subsequently 
decided RO denials in February 1969, October 1978, February 1985, 
November 1985, and December 1989 also contain CUE for the same 
reason, the Board must reach the same conclusion.  The new 
evidence was not of record at the time of these final denials.  
Accordingly, these prior, final decisions also may not be found 
to contain CUE.  See id.  

In conclusion, the Board finds that the correct facts, as known 
at the time, were before VA adjudicators in February 1969, and 
the statutory and regulatory provisions extant at the time were 
correctly applied.  Accordingly, the X rating decision denying 
service connection for February 1969 does not contain CUE.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 (2009).  Hence, 
the Veteran's claim to revise the decision on the basis of CUE 
must be denied.  


ORDER

A February 1969 rating decision, which denied service connection 
for passive-aggressive personality disorder, was not clearly and 
unmistakably erroneous, and the motion to revise the decision is 
denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


